Citation Nr: 1413633	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  06-17 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for cirrhosis of the liver, to include as due to Agent Orange exposure or as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which determined that new and material evidence had not been submitted to reopen service connection for liver cirrhosis.  In a December 2011 decision, the Board reopened the previously denied claim for service connection for liver cirrhosis.  

In April 2010, the Veteran testified at a videoconference hearing at the RO before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  In a February 2014 letter, the Board advised the Veteran that the VLJ from the April 2010 hearing was no longer employed at the Board and offered him the opportunity for a new Board hearing.  In March 2014, the Veteran responded that he did not want a new Board hearing. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

Pursuant to the Board's December 2011 remand, a VA medical opinion was to be obtained in order to assist in determining the etiology of any current liver disorder.  Specifically, the VA examiner was asked to furnish the following opinions: 
(1) whether it was at least as likely as not that any currently diagnosed liver disability is related to any incident of service including (a) the documented in-service complaints of back pain and general malaise in 1968 and (b) Agent Orange exposure, and (2) whether it was at least as likely as not that the current liver disorder was due to, the result of, or aggravated by his service-connected diabetes mellitus disability.  

In accordance with the Board's December 2011 remand, the Veteran was afforded a VA examination in March 2012.  Upon review, the Board finds the March 2012 VA medical opinion to be inadequate on the question of whether the Veteran's current liver disorder was aggravated by the service-connected diabetes mellitus disability.  Specifically, the March 2012 VA examiner stated that "the diagnosis of Diabetes Mellitus was made in 1991.  He was diagnosed with cirrhosis in 1988 so the possibility of Diabetes causing his cirrhosis is a No.  The question of his diabetes making his cirrhosis worse would be possible if the diabetes happened first however the true question is whether his cirrhosis could have caused his diabetes and that would be mere speculation."

The Board finds the March 2012 opinion to be unclear as to whether the Veteran's current liver disorder was aggravated by the service-connected diabetes mellitus disability.  In other words, the fact that the Veteran's liver disorder predated the diagnosis of the service-connected diabetes disability does not, in and of itself, dissolve the possibility of aggravation.  It is possible for an older, nonservice-connected disorder (of cirrhosis) to be permanently worsened (aggravated) by a more recently diagnosed service-connected disability.  See 38 C.F.R. § 3.310 (2013) (presupposing a preexisting disability requiring the need for baseline before later aggravation).  Although the date of onset of a disorder appears to be somewhat determinative on the issue of causation, it is not necessarily determinative on the question of aggravation.  As such, the Board finds that a remand is warranted in order to obtain a supplemental medical opinion as to whether the Veteran's current liver disorder was aggravated by the service-connected diabetes mellitus disability. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the case to the VA examiner who conducted the March 2012 VA examination (or a suitable substitute) for a supplemental medical opinion regarding whether the Veteran's current liver disorder was aggravated by (permanently worsened in severity beyond a normal progression due to) the service-connected diabetes mellitus disability.  Another examination is not required; however, if the VA examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded.  The relevant documents in the claims folder should be made available for review in connection with this request.

The examiner should offer the following opinion:

Is it as likely as not (50 percent or greater probability) that the current liver cirrhosis was permanently worsened in severity beyond a normal progression (aggravated) by the service-connected diabetes mellitus disability? 

"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  When the development requested has been completed, the issue should be readjudicated on the basis of the additional evidence of record.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

